Citation Nr: 0403671	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-06 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for rheumatoid arthritis of 
the thoracic spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel





INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1970.

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision of the RO that denied 
service connection for rheumatoid arthritis of the thoracic 
spine.  The veteran submitted a notice of disagreement (NOD) 
in January 2003, and the RO issued a statement of the case 
(SOC) in February 2003.  The veteran submitted a substantive 
appeal in March 2003.

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action, on his 
part, is required.


REMAND

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  They also include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

Initially, the Board notes that, in a February 2002 letter, 
the RO sent to the veteran a VCAA notice letter pertinent to 
a claim for increase, and notified the veteran of legal 
authority implementing the VCAA-specifically, the revised 
provisions of 38 C.F.R. § 3.159-in the February 2003 SOC.  
However, in this case, the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
issue currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the Department to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103 (West 2002); see also Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  After providing the required notice, 
the RO should obtain any additional evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).   

The RO should specifically seek the veteran's authorization 
for release of medical records from Dr. Meador, his treating 
physician, and from that physician's substitute, at Ashville 
Hospital (OTEEN) in North Carolina.  In correspondence 
received in January 2001, the veteran indicated that he had 
discussed his back pain with  Dr. Meador, and with his 
substitute, while receiving care at that hospital in March 
and September 2000.  These pertinent records have not been 
obtained.  

The Board also finds that further medical development of the 
claim is needed.  As a starting point, the Board notes that 
the veteran's service medical records show that he was 
hospitalized in July 1970 and diagnosed with active 
rheumatoid arthritis, involving multiple joints to include 
areas of the spine.  Service connection had been granted and 
evaluated, initially, by the RO on the basis of rheumatoid 
arthritis as an active process.  Effective in September 1976, 
the RO began evaluating the service-connected rheumatoid 
arthritis of multiple joints on the basis of chronic 
residuals.

Pertinent to the claim in this appeal are findings of a 
recent VA examination in March 2001, revealing objective 
evidence of the veteran's tenderness to palpation in the mid 
thoracic region, and X-ray evidence of mild spondylosis and a 
mild dextroscoliosis of the thoracic spine.  The Board finds 
that this medical evidence, which does not clearly identify 
whether the veteran, in fact, suffers from any current 
residuals of in-service rheumatoid arthritis of the thoracic 
spine, is insufficient to decide the claim on appeal.  

The Board finds that a medical opinion, based on both 
examination of the veteran and consideration of his 
documented medical history and assertions, is are needed to 
fairly resolve the question on appeal.  Such opinion should 
addresses whether it is at least as likely as not that (a) 
the veteran had rheumatoid arthritis affecting the thoracic 
spine in service; and if so (b) that any of these recent 
medical findings (to include degenerative changes), or any 
other symptoms, represent  chronic residuals of rheumatoid 
arthritis of the thoracic spine.   

Consequently, the RO should arrange for the veteran to 
undergo further VA examination.  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2003).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copy(ies) of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate that claim.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to evaluation 
or treatment for the claimed disability 
that are not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and, if necessary, 
authorization is provided.  The RO should 
specifically request that the veteran 
provide authorization to enable it to 
obtain pertinent  medical records from 
Dr. Meador and his substitute at Ashville 
Hospital (OTEEN), in Nashville, from 
March 2000 to the present.

The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should include clear notice that 
the veteran has a full one-year period 
for response(although the RO may 
adjudicate the claim within the one-year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
appropriate VA  examination to obtain 
information about the nature of any 
current residuals of rheumatoid arthritis 
of the thoracic spine..  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

The examiner should identify all current 
residuals of any in-service rheumatoid 
arthritis of the thoracic spine.  In 
doing so, the examiner should offer an 
opinion, consistent with sound medical 
principles, as whether it is at least as 
likely as not that (a) the veteran had 
rheumatoid arthritis affecting the 
thoracic spine in service; and, if so (b) 
that any recent findings pertinent to the 
thoracic spine to include degenerative 
changes), or other symptoms, constitute 
current residuals of rheumatoid arthritis 
of the thoracic spine
 
All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record 
copy(is) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for rheumatoid 
arthritis of the thoracic spine, in light 
of all pertinent evidence and legal 
authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




